THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   Richard Stogsdill, Petitioner,

   v.

   South Carolina Department of Health and Human
   Services, Respondent.

   Appellate Case No. 2014-002513




ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



           Appeal from the Administrative Law Court 

         Carolyn C. Matthews, Administrative Law Judge 



                     Opinion No. 27601 

        Heard November 17, 2015 – Filed January 20, 2016 



        DISMISSED AS IMPROVIDENTLY GRANTED


   Patricia Logan Harrison, of Columbia, for Petitioner.

   Richard G. Hepfer, of Columbia, for Respondent.

   Anna Maria Darwin and Sarah Garland St. Onge, both of
   Columbia, for Amicus Curiae Protection and Advocacy
   for People with Disabilities, Inc.; Andrew J. Atkins, of
   Columbia, for Amicus Curiae South Carolina Chapter of
            the National Academy of Elder Law Attorneys; and
            Stephen Suggs, of Columbia, for Amicus Curiae South
            Carolina Appleseed Legal Justice Center.


PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in Stogsdill v. South Carolina Department of Health and Human Services,
410 S.C. 273, 763 S.E.2d 638 (Ct. App. 2014). We now dismiss the writ as
improvidently granted.


DISMISSED AS IMPROVIDENTLY GRANTED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN, JJ., and Acting Justice
James E. Moore, concur.